Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 13, the limitation “the clamp is disposed about the external end of the port and the clamp is disposed about the port” renders the claim indefinite.  The scope of the claim is not clear.  It is not clear where the clamp is disposed and if the positions are different. 
Claim 16 recites the limitation “the inner surface”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  The Examiner suggest “an inner surface”.
Claim 17 recites the limitation "the column”.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if this refers to “the column tube” or a different column.  The Examiner suggests consistently using the term throughout the claims. 
Claim 20 does not have a period at the end of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5667676 by Alaska (Alaska).
In regard to claim 12, Alaska teaches a chromatography column (abstract; Figure 3, C4/L61 to C5/L42).  Alaska teaches a column tube comprising a cylindrical wall having a first end and a second end (abstract; Figure 3, upper lid 16, lower lid 17, C4/L61 to C5/L42).  Alaska teaches a first flow distributor arranged within a first end of the column tube (abstract; Figure 3, upper frit 14, C4/L61 to C5/L42).  Alaska teaches a second flow distributor arranged within a second end of the column tube (abstract; Figure 3, lower frit 15, C4/L61 to C5/L42).  Alaska teaches an opening in a wall of the column tube between locations where the first flow distributor and the second flow distributor are secured during use (abstract; Figure 3, packing port 25, C4/L61 to C5/L42).  
Alaska teaches a port assembly secured within the opening (abstract; Figure 3, inner opening 28, C4/L61 to C5/L42); the port assembly is capable of permitting removal of a fluid from within the column tube in a chamber formed between the first and second flow distributors. 
Alaska teaches a port extending through the opening in the wall of the column (abstract; Figure 3, inner opening 28, C4/L61 to C5/L42.  Alaska does not teach the port is removable.  Alaska teaches a plug comprising an external end extending outside the removable port (abstract; Figure 3, removable plug 19, C4/L61 to C5/L42); capable of facilitating removal of the 
As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a removable port, since such modification would have involved making parts separable.  Making elements separable is generally recognized as being within the level of ordinary skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1566631 by Vidalinc (Vidalinc) in view of U.S. Patent Publication No. 20150174514 by Lin (Lin).
In regard to claims 12-13, Vidalinc teaches a chromatography column (abstract; Figure 2; [0029]-[0038]).  Vidalinc teaches a column tube comprising a cylindrical wall having a first end and a second end (abstract; Figure 2, column 3; [0029]-[0038]).  Vidalinc teaches a first flow distributor arranged within a first end of the column tube (abstract; Figure 2, distributor plate 27, frit 29; [0029]-[0038]).  Vidalinc teaches a second flow distributor arranged within a second end of the column tube (abstract; Figure 2, base plate 21, ports 37; [0029]-[0038]).  
Vidalinc teaches an opening in a wall of the column tube between locations where the first flow distributor and the second flow distributor are secured during use (abstract; Figure 2, annular plate 19; [0029]-[0038]).  Vidalinc teaches a port assembly secured within the opening (abstract; Figure 2, port 33, annular plate 19, inlet valve 39; [0029]-[0038]); the port assembly is capable of permitting removal of a fluid from within the column tube in a chamber formed between the first and second flow distributors. 

Vidalinc teaches the connecting the inlet valve to the column ([0017]). Vidalinc does not explicitly teach a clamp. 
Lin teaches an apparatus with a pipe and housing secured with a clamp ([0013]).  Lin teaches incorporating the clamp into the filter housing port for reinforcing ([0112]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a clamp, as taught by Lin, in the apparatus of Vidalinc in order adequately secure the port to the wall of the column tube.  Lin teaches that clamps are known securing means for connecting pipes and columns. 
Vidalinc does not teach the port is removable. 
As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a removable port, since such modification would have involved making parts separable.  Making elements separable is generally recognized as being within the level of ordinary skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
In regard to claim 15, Vidalinc teaches the port comprises a flange within the inside surface of the wall of the column with a beveled edge (Figure 3, [0039]-[0041]). 
In regard to claim 16, Vidalinc teaches the flange of the port projects less than 6 mm past an inside surface of the wall of the column (Figure 3, [0039]-[0041]). 
claim 17, Vidalinc teaches the flange of the port is capable of avoiding zones without fluid accessibility in a fluid inside the column (Figure 3, [0039]-[0041]). 
In regard to claim 18, Vidalinc teaches the flange comprises a beveled surface comprising a profile (Figure 3, [0039]-[0041]); capable of maintaining laminar flow within the column tube. 
In regard to claim 19, Lin teaches a nut ([0012]; [0112]).  Vidalinc in view of Lin teaches a nut disposed about the port and capable of configuring the port to the cylindrical wall. 
In regard to claim 20, Vidalinc teaches the external end of the plug comprises an outer diameter larger than an inner diameter of the port (Figure 3, piston 45, [0039]-[0041]).  Vidalinc teaches the plug comprises an internal end having an outer diameter smaller than the external end (Figure 3, piston 45, [0039]-[0041]).  Vidalinc teaches the internal end configured to be removably disposed within the port (Figure 3, piston 45, [0039]-[0041]). 

Response to Arguments 
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument concerning the port assembly of Alaska; plug 19 does not disclose a plug comprising an external end extending outside the removable port configured to facilitate removal of the plug from the removable port; Alaska does not teach a removable port; the Examiner does not find this persuasive. 
Plug 19 of Alaska has an external e-nd which extend outside of the port and is capable of facilitating removal of the plug (see annotation below). 

    PNG
    media_image1.png
    410
    823
    media_image1.png
    Greyscale

The claim amendments are updated in the rejection above. 
In regard to the Applicant’s argument the Vidalinc does not teach a removable port; the Examiner does not find this persuasive. 
The claim amendments are updated in the rejection above. 
In response to the Applicant’s request for interview – the Examiner invites the attorney to call and schedule an interview to discuss current rejections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARA M PEO/Primary Examiner, Art Unit 1777